DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (Publication No.: US 2008/0212974 A1).	
Regarding claim(s) 1, Davies teaches a method of optical network processing, comprising the steps of: generating at least one pair of first and second unmodulated phase synchronized coherent tones (e.g. “v1 v2 v3 vn” and “vLO” as illustrated in Figure 2); transmitting the first unmodulated phase synchronized coherent tone to a first transmitter as a seed signal (e.g. input of “v1 v2 v3 vn” to “Comb line interleaver” modulators “OM” and multiplexer “Optical switch and combine matrix” as illustrated in Figure 2); adhering downstream data, in the first transmitter, to the first unmodulated phase synchronized coherent tone to generate a first modulated data stream signal (e.g. via “OM” as illustrated in Figure 2); optically multiplexing the first modulated data stream signal and the second unmodulated phase synchronized coherent tone together within a hub optical multiplexer (e.g. multiplexing of “v1 v2 v3 vn” and “vLO” as illustrated in Figure 2 via “wavelength division multiplexing” as in paragraph [0060]); and communicating the multiplexed first modulated data stream signal and the second unmodulated phase synchronized coherent tone to a first receiver (e.g. “reception” as in paragraph [0055] and/or reference numeral 22 in Figure 1), by way of fiber optics (e.g. “fibres” as in paragraph [0060] and/or the connection between “Optical switch and combine matrix” and “Photomixer 1” in Figure 2), for downstream heterodyne detection (e.g. “optical heterodyning” as in paragraph [0040] and throughout;  “heterodyned” as in paragraph [0060] and throughout).
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest any of the additional method steps recited in the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637